Citation Nr: 0817599	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of a service-connected right shoulder strain, 
rated as 20 percent disabling.

2.  Evaluation of service-connected mid-thoracic back strain, 
rated as noncompensably (zero percent) disabling.  

3.  Evaluation of service-connected low back strain, rated as 
noncompensably (zero percent) disabling.

4.  Evaluation of service-connected left shin splints, rated 
as noncompensably (zero percent) disabling.  

5.  Evaluation of service-connected right shin splints, rated 
as noncompensably (zero percent) disabling.  

6.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from March 6, 
2005, and rated as 50 percent disabling from August 3, 2006.  

7.  Entitlement to service connection for a left shoulder 
disability. 

8.  Entitlement to service connection for a left knee 
disability.  

9.  Entitlement to service connection for a right knee 
disability.  

10.  Entitlement to service connection for a sinus 
disability.  

11.  Entitlement to service connection for a neck disability.  

12.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from July 
1999 to March 2005.  Service in Southwest Asia is indicated 
by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by 
notices of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized those issues as 
set forth on the title page.

The Board notes that the veteran's attorney contends that an 
issue on appeal is entitlement to an effective date earlier 
than August 3, 2006, for award of a 50 percent evaluation for 
service-connected PTSD.  The Board notes, however, that, 
because the PTSD rating issue comes following the award of 
service connection and the assignment of an initial rating, 
consideration of whether a higher rating is warranted, such 
as the 50 percent award, must be undertaken since the award 
of service connection, which was March 6, 2005.  Fenderson, 
supra.  In other words, when considering the possibility of 
"staged" ratings, the Board's analysis must include whether 
the 50 percent rating, or even higher, was warranted before 
the August 3, 2006, effective date already set by the RO.  
(No question regarding the effective date of the award of 
service connection was developed for the Board's review.)


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder strain is 
evidenced by very mild tenderness, range of motion elevation 
and abduction both to 180 degrees, with some discomfort from 
150 to 180 degrees.  

2.  The veteran's mid-thoracic back strain is evidenced by 
only minimal tenderness to deep palpation to the area between 
the shoulder blades, and no muscle spasms.

3.  The veteran's low back strain is evidenced by some 
tenderness to palpation over the left sacroiliac joint, 
negative straight leg raises, full flexion to 90 degrees.

4.  The veteran's left shin splints are evidenced by no 
objective signs or symptoms.  

5.  The veteran's right shin splints are evidenced by no 
objective signs or symptoms.

6.  The veteran's PTSD is manifested by trouble getting to 
sleep, no inappropriate behavior, no obsessive/ritualistic 
behavior, no panic attacks, no homicidal/suicidal thoughts, 
and no symptoms that result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.

7.  The veteran does not have a left shoulder disability that 
is related to his military service.

8.  The veteran does not have a left knee disability that is 
related to his military service.

9.  The veteran does not have a right knee disability that is 
related to his military service.

10.  The veteran does not have a sinus disability that is 
related to his military service.

11.  The veteran does not have a neck disability that is 
related to his military service.

12.  The veteran does not have impaired hearing as defined by 
VA.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right shoulder strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for a compensable rating for the veteran's 
mid-thoracic back strain have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.56, 4.7, 
4.71a, Diagnostic Code 5323 (2007).  

3.  The criteria for a compensable rating for the veteran's 
low back strain have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2007).  

4.  The criteria for a compensable rating for the veteran's 
left shin splints have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 5262 (2007).

5.  The criteria for a compensable rating for the veteran's 
right shin splints have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 5262.  

6.  The criteria for a rating in excess of 30 percent for 
PTSD from March 6, 2005, or for a rating in excess of 50 
percent from August 3, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic 
Code 9411 (2007).  

7.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).

8.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

9.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

10.  The veteran does not have a sinus disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

11.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

12.  The veteran does not have hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and August 2005, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions and a 
readjudication.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) regarding each 
appealed issue reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  



II.  Rating Issues

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
shoulder strain, mid-thoracic back strain, low back strain, 
left and right shin splints claims as claims for higher 
evaluations of original awards, effective from the date of 
award of service connection.  Because the RO has staged the 
veteran's PTSD ratings, the Board's analysis of the PTSD 
issue requires consideration of the ratings to be assigned 
effective from the date of award of service connection, in 
this case, March 6, 2005, the day following separation from 
military service.  38 C.F.R. § 3.400 (2007).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as will 
be seen below, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's service-connected joint 
disabilities.  

A.  Right Shoulder Strain

The veteran injured his right shoulder apparently while 
changing a helicopter rotor blade in service.  His SMRs show 
the result was an acromioclavicular (AC) joint separation.  
At a VA medical examination conducted in June 2005, he 
reported pain with movement, and weakness, with resultant 
difficulty in working out while lifting weights overhead.  He 
reported pain primarily with motion and repetitive use, but 
reported that he took no medications, and had had no 
injections or surgeries.  On examination, there was very mild 
tenderness to deep palpation of the anterior and superior 
aspect of the right shoulder.  Range of motion testing 
revealed forward elevation and abduction both performed to 
180 degrees, and both with discomfort beginning at 150 
degrees.  External and internal rotation were both to 90 
degrees bilaterally, with some discomfort beginning at 75 
degrees.  There was mild fatigability and mild to moderate 
pain with repetitive range of motion; there was no weakness 
or incoordination.  The veteran was afforded another VA 
examination in January 2007 by the same physician that 
yielded identical results.  

The RO sought a VA neurological medical opinion to determine 
the source of the veteran's complained-of headaches.  The 
opinion, dated in October 2005, noted that after review of 
all of the veteran's records, including computerized medical 
records, it was determined that the veteran's headaches 
appeared to be of a muscle tension type due to muscle strain.  
This physician opined that it is at least as likely as not 
that the veteran's current headaches were related to his 
service-connected right shoulder strain and mid-thoracic back 
strain.  The physician provided a medical rationale, and also 
noted that it is well known in the medical literature that 
these types of muscle strain can easily cascade to the 
posterior cervical spine, causing tension and muscle 
contraction-type headaches, which can easily cause the 
discomfort the veteran reported.  (Service connection for 
headaches was granted by a January 2006 rating decision; this 
issue is not before the Board on appeal.)

The veteran's right shoulder disability is evaluated 
utilizing the rating criteria found at Diagnostic Code 5201, 
limitation of motion of the arm.  38 C.F.R. § 4.71a.  The 
record shows that the veteran is right handed.  Under 
Diagnostic Code 5201, a 20 percent evaluation is for 
application when range of motion of the major arm (related to 
"handedness") is limited to shoulder level.  A 30 percent 
evaluation is for application when range of motion of the arm 
is limited to midway between the side and shoulder level.  A 
40 percent evaluation is for application when motion of the 
arm is limited to 25 degrees from the side.  

Here, the evidence of record shows that the veteran's 
disability picture more nearly approximates the currently 
awarded 20 percent, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  Award of the higher, 30 
percent, rating would require a showing that the veteran's 
right arm range of motion was limited to midway between the 
side and shoulder level.  Both examinations revealed that the 
veteran's range of motion was unlimited, that is, he was able 
to raise his arm to 180 degrees.  Even taking into account 
DeLuca, supra, the Board notes that both examinations showed 
discomfort beginning at 150 degrees, which is well above 
shoulder level, indicating that the threshold requirement for 
award of the 20 percent rating currently awarded has not been 
met.  Thus, award of an even higher rating is clearly not 
warranted, and the claim is denied.  

B.  Mid-thoracic Back Strain

The veteran has complaints of pain in the area between his 
shoulder blades, which he attributes to his duties as a 
combat air crewman in CH-46 helicopters.  His SMRs show a 
complaint on the report of history provided at his January 
2005 separation examination of "low middle back pain" for 
the last five or six months.  No related abnormality was 
noted on clinical examination.  At his June 2005 VA 
examination he reported that he gets pain in the back that 
can radiate into the neck and cause a headache type of pain 
that radiates into the temples.  He stated that there are 
times when this hampers his ability to work out, but reported 
no time lost from his duties in the preceding 12 months.  He 
was able to walk without limitation, and reported that there 
was no radiation of pain into the upper extremities.  
Examination revealed only minimal tenderness in the area 
between the shoulder blades to deep palpation.  There were no 
muscle spasms.  The veteran was afforded another VA 
examination in January 2007 by the same physician that 
yielded identical results.   

The veteran's mid-thoracic back strain disability has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5323, injuries in Muscle Group XXIII, whose functions 
involve movements of the head; fixation of shoulder 
movements; as well as muscles of the side and back of the 
neck; suboccipital; lateral vertebral and anterior vertebral 
muscles.  38 C.F.R. § 4.73.  Under Diagnostic Code 5323, a 
non-compensable (zero percent) rating is for application when 
there is slight disability.  A 10 percent rating is for 
application when there is moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.  

The criteria for the evaluation of muscle groups are set 
forth in 38 C.F.R. § 4.56.  Under § 4.56(c), the cardinal 
signs and symptoms of muscle damage are:  loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of  movement.  
The evaluation criteria consist of the type of injury, the 
history and complaint, and the objective findings. 

A slight disability of the muscles involves a simple wound of 
muscle without debridement or infection.  Any in-service 
history of treatment must have been brief with return to duty 
thereafter.  There must be evidence of healing with good 
functional results, and no cardinal signs or symptoms of 
muscle disability as defined in § 4.56(c).  Objective 
findings must show minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment, and there must be a 
record in the file of consistent complaint of one or more of 
the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use, affecting the 
particular  functions controlled by the injured muscles.  
Objective findings include scars, when present, and/or signs 
of some loss of deep fascia, muscle substance, or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56.

Here, the Board finds that a compensable rating is not 
warranted for the veteran's mid-thoracic back strain.  While 
the veteran's SMRs contain complaints related to the low 
back, they are silent as to complaints related to the mid-
thoracic region and the area between the shoulder blades.  
More significant, on post-service examination the only 
reported finding was of minimal tenderness in the area 
between the shoulder blades to deep palpation and the absence 
of muscle spasms.  As regards any limitations imposed on the 
veteran, he reported to his examiner that there are times 
that this hampers his ability to work out, but reported no 
time lost from his duties as a result of this disability.  He 
was able to walk without limitation, and reported that there 
was no radiation of pain into the upper extremities.  
Moreover, the veteran fails to meet the threshold 
requirements for a moderate disability as defined in § 4.56, 
noted above.  There is no evidence of in-service treatment.  
There is no record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Absent any evidence that the veteran meets the criteria for 
moderate disability as defined above, award of a compensable 
rating is denied.  

C.  Low Back Strain

The veteran's SMRs contain his report of medical history 
prepared in connection with his separation examination given 
in January 2005.  That history contains the veteran's 
notation that he had a five to six-month history of middle 
low back pain, with no history of trauma or any inciting 
incident.  The veteran reported no treatment and no 
neurologic symptoms.  The veteran's spine was found to be 
normal on examination; the history of middle low back pain 
was noted as not being considered disqualifying.  

At his June 2005 VA examination, the veteran reported no time 
lost from duties and no incapacitating episodes in the 
preceding year due to his low back complaint.  He described 
very brief flare-ups, and experiencing a catching and a 
tightness and spasm in the back if he twisted or bent wrong.  
He reported that his ability to work out with heavy weights 
had been somewhat impaired due to the potential of a back 
spasm.  

On examination, the veteran demonstrated some tenderness to 
palpation over the left sacroiliac joint, but otherwise there 
was no specific tenderness with palpation over the paralumbar 
musculature or over the vertebral processes of the 
lumbosacral spine.  Range of motion of the thoracolumbar 
spine revealed that the veteran was able to fully flex to 90 
degrees, with some pulling and tightness from 70 to 90 
degrees.  Extension was to 30 degrees, and lateral flexion 
and rotation were to 30 degrees bilaterally.  There was very 
mild pain at the end of range of motion throughout all of the 
repetitive motion.  There was no fatigability, 
incoordination, or weakness, and no catch or spasm.  The 
examiner noted that there were no focal neurological 
deficits.  The veteran was afforded another VA examination in 
January 2007 by the same physician that yielded identical 
results, except that this time the examiner specifically 
noted that there were no neurogenic bowel or bladder 
abnormalities present.  

The veteran's low back strain is evaluated utilizing the 
rating criteria found at Diagnostic Code 5237, lumbosacral or 
cervical strain, utilizing the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The 
General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note calls for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  As noted, examination 
has revealed no associated neurological abnormalities.  

Under the General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

Here, the veteran's range of motion of the thoracolumbar 
spine is to 90 degrees in flexion, 30 degrees in extension, 
and bilaterally to 30 degrees in both lateral flexion and 
rotation.  All of these ranges of motions are completely 
normal as defined by VA regulation.  38 C.F.R. § 4.71a, Plate 
V.  Given that the veteran's range of motion of the 
thoracolumbar spine is normal, and because the only 
functional limitation appeared to be mild pain at the 
extremes of motion, without incoordination, fatigue, or 
weakness, the Board finds that a initial compensable rating 
is not warranted, and the claim is therefore denied.  

D.  Shin Splints

The veteran's SMRs show that he complained of shin splints in 
November 2003.  The veteran was afforded a VA examination in 
June 2005, at which he reported to his examiner that the left 
was worse than the right, that he had flare-ups with 
activities, and that he treated this with ibuprofen.  He 
reported that he could bicycle without difficulty, and that 
bicycling did not produce flare-ups.  He reported that he was 
able to accomplish activities of daily living; running was 
the most functionally impaired activity because this caused 
flare-ups.  On examination there was no abnormal swelling, 
erythema, skin, or vascular changes.  There was no tenderness 
to palpation.  There was negative Homans sign bilaterally.  
The examination in January 2007 was essentially unchanged.  

The veteran's bilateral shin splints have been evaluated by 
analogy to the rating criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, impairment of the tibia and fibula, or 
malunion of the tibia and fibula with loose motion, requiring 
the wearing of a brace.  Under Diagnostic Code 5262, a 10 
percent rating is for application when there is slight knee 
or ankle disability.  A 20 percent rating is for application 
when there is moderate knee or ankle disability, and a 30 
percent rating is for application when there is marked knee 
or ankle disability.  

Here, the medical evidence does not show that there is any 
demonstrable knee or ankle disability or functional 
equivalent that would warrant a compensable rating.  The 
Board has considered whether other diagnostic codes related 
to the leg might allow for a compensable disability rating, 
but finds none.  Diagnostic Codes 5256 through 5261 relate to 
the knee joints and/or their associated cartilage, and are 
therefore inapt.  Under Diagnostic Code 5263, a 10 percent 
rating is applicable for genu recurvatum (backward curvature 
of the knee), acquired through trauma, but the 10 percent 
rating requires objective demonstration of weakness and 
insecurity in weight-bearing for award.  The record does not 
show that there is any weakness and insecurity in weight-
bearing associated with the veteran's bilateral shin splints.  

In sum, absent any demonstrable knee or ankle disability, or 
any weakness and insecurity in weight-bearing, or pain that 
causes functionally equivalent disabling manifestations, the 
Board can find no basis on which to award a compensable 
rating for the veteran's shin splints (right or left), and 
these claims are therefore denied.  

E.  PTSD 

The veteran provided the report of a June 2005 private 
psychological evaluation authored by G. David Gruendel, Ph.D.  
Dr. Gruendel reported that the veteran was oriented as to 
person, place, and time.  He appeared well-groomed and well-
developed.  Mood was euthymic and range of affect normal.  He 
showed some appropriate signs of humor and some signs of 
emotionality when describing his military experiences.  
Speech was goal-directed, responsive, and not pressured, but 
with a mild intensity.  Thought content was normal with no 
evidence of delusional or hallucinatory material.  Thought 
form was organized and judgment appeared intact.  Insight was 
judged to be fair to good.  Suicidal ideation was denied.  
Intelligence appeared above average, as was abstract 
reasoning ability.  His ability to do better on digits 
backwards than forward suggested that his working memory was 
excellent.  The veteran's fund of general information was 
determined to be average to slightly above average, as was 
his performance on social comprehension.  

The veteran reported that sleep was very difficult to achieve 
immediately after leaving service, but that he now got five 
and one half to six hours per night, though once or twice a 
week he was not able to sleep at all.  Sleep was said to be 
disturbed by disturbing dreams related to his war 
experiences.  The veteran reported that he did not like being 
around a lot of people, enjoying instead backpacking in 
remote areas, or, instead of getting together with friends at 
a bar, drinking at home alone.  The veteran reported some 
improvement in his symptoms over time.  The examiner noted 
that, because the veteran is a bright, highly motivated young 
man, it was hoped that this improvement will continue.  The 
examiner also reported that the veteran described his family 
as close.  The veteran reported that, since discharge from 
service he had been living with his family in Nebraska, but 
that he planned to attend college in the fall.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and alcohol abuse.  
There was no diagnosis in Axis II (personality disorders and 
mental retardation).  The Axis III (general medical 
conditions) diagnosis was undiagnosed knee injury (by 
report).  In Axis IV (psychosocial and environmental 
problems) the examiner noted occupational, and that the 
veteran was presently unemployed.  The Axis V (global 
assessment of functioning (GAF) score) report was 54.  

The veteran was afforded a VA review examination in August 
2006 to assess the degree of disability associated with his 
PTSD.  The veteran reported that he had begun treatment for 
PTSD, but reported that treatment had not done much for him.  
He reported taking no medications for his PTSD, and had not 
had any hospitalizations for PTSD.  His reported activities 
included exercise, camping, playing with his dogs, and going 
out with his fiancée.  There was no history of suicide 
attempts or of violence or assaultiveness.  There was 
reported good support in the area of psychosocial functional 
status.  There was no problematic effect with alcohol use, 
and no issues associated with other substance use.  

The veteran reported for his examination clean, neatly 
groomed, and casually dressed.  Psychomotor activity was 
unremarkable.  Speech was spontaneous and clear, and attitude 
was cooperative, friendly, relaxed, and attentive.  As to 
affect, the veteran appeared to be in no distress; he sat 
quietly in the interview and responded to specific questions.  
He did not show signs of hyperarousal.  Mood was described as 
"sad" and "fear."  Attention was said to be intact, but 
the veteran refused to answer some questions, such as 
spelling a word forward and backward, saying that he had 
taken psychology courses and did not want to answer.  

Thought process was described as quick and to the point.  As 
to judgment, the examiner noted that the veteran understood 
the outcome of behavior.  Intelligence was described as above 
average.  As to insight, the examiner noted that the veteran 
understood that he has a problem.  He reported impairment in 
getting to sleep.  He reported no hallucinations and 
exhibited no inappropriate behavior.  The veteran interpreted 
proverbs appropriately.  There was no obsessive/ritualistic 
behavior, and no report of panic attacks or homicidal or 
suicidal thoughts, and no reported episodes of violence.  
Impulse control was good, and there were no problems with 
activities of daily living.  Remote, recent, and immediate 
memory were all reported as normal.  

The veteran reported chronic PTSD symptoms, including 
persistent re-experiencing of his traumatic event, persistent 
avoidance of stimuli, and persistent symptoms of increased 
arousal.  He became tearful in describing his experiences of 
carrying bodies and dropping them off at mortuary affairs in 
Iraq.  He expressed anger, impatience, tears, guilt, a 
feeling of not completing something, and said that those 
feelings would not go away.  He said he felt tired, fed up, 
embarrassed, and ashamed, and that his fiancée was concerned 
because she knows how unhappy he is.  He reported that 
drinking was a major problem for awhile, but that he no 
longer was drinking as of three weeks earlier.  Sleep was a 
problem, but not as bad as it was when he first got home.  
Dreams were reportedly less disturbing.  

Now a student, he reported getting good grades.  He also 
reported that he was now working part time at a gym.  He had 
worked for two months at a saw mill, but quit in order to 
keep up with school.  He reportedly had missed not more than 
a week to a week and a half from work in the past year, 
though no specific reason was given for missing work.  The 
examiner reported that, based on psychometric data, the 
degree of the veteran's PTSD symptoms was moderate.  

The DSM-IV Axis I diagnosis was PTSD, chronic, and 
depression, not otherwise specified.  The depression was said 
to be inseparable from the PTSD.  There was no diagnosis in 
Axis II.  In Axis III, the examiner noted that the veteran 
was service-connected for a number of physical conditions.  
The examiner described the veteran's Axis IV problems as 
mild.  The Axis V GAF score was 58 for the present and for 
the previous year.  Commenting on the veteran's functional 
status and his quality of life, the examiner noted that the 
veteran's report indicates that the impact on relationships 
has been the area most affected, but that he feels fortunate 
that his family and friends have stuck with him.  The veteran 
also reported doing well in school and having no problems 
related to employment.  The examiner noted that the veteran's 
condition had been persistent and was likely to continue, but 
that treatment was likely to be very helpful.  As to whether 
the veteran's PTSD signs and symptoms result in deficiencies 
in judgment, thinking, family relations, work, mood, or 
school, the examiner answered "no."  The examiner also 
noted, however, that there was reduced reliability and 
productivity due to PTSD symptoms related specifically to 
family and social relations, where the veteran expressed a 
belief that he has offended and alienated family and friends.  

Finally, the Board notes that the record contains a mental 
health treatment note dated in October 2006 that states that 
the veteran reported improvement in his depression, and that 
he had made major progress in addressing his drinking 
problem.  He stated that he had not had any PTSD flashbacks 
in the daytime, and had not been having any significant 
nightmares since starting medication.  While reporting having 
somewhat poor mood and having limited energy at times, he 
denied any feelings of hopelessness, helplessness, 
worthlessness, or guilt.  Of particular note, wrote the 
clinician, the veteran denied any suicidal or homicidal 
ideations, or auditory or visual hallucinations or ideas or 
reference.  He denied any other chief complaints at the time.  

The veteran was pleasant and cooperative throughout the 
interview, and exhibited good grooming and hygiene.  Speech 
was clear and non-pressured, with appropriate syntax, 
grammar, and content.  He made strong eye contact throughout 
the interview, and was interactive and inquisitive regarding 
the nature of his medication regimen and nature of his 
illness issues.  He was oriented as to time, person, and 
place, and in no acute distress.  The veteran reported his 
mood as "good."  Affect was euthymic; thought processes 
were logical, linear, and goal oriented; there was negative 
flight of ideas or looseness of associations.  The veteran 
was negative for paranoia, but positive for some depressive 
features; he denied obsessions, compulsions, delusions, or 
special powers.  Insight and judgment were both characterized 
as fair.  The examiner assessed major depressive disorder 
with recurrent features versus PTSD.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent rating is for 
consideration where there is occupational and social 
impairment, due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.  

As noted in the introduction, the Board must consider whether 
the evidence warrants a higher or lower rating at any point 
during the pendency of the claim (so-called "staged 
ratings").  Fenderson, supra.  For the following reasons, 
the Board finds that ratings higher than those assigned by 
the RO are not warranted at any point.  

For the period beginning from March 6, 2005, the Board finds 
that the veteran's PTSD symptoms, based on the evidence of 
record at the time of the initial rating, do not warrant an 
evaluation higher than the 30 percent assigned by the RO.  
The evaluation provided by the veteran's private examiner, 
Dr. G., does not reveal evidence establishing occupational 
and social impairment in any of the areas enumerated in the 
50 percent rating criteria, with the exception of some 
difficulty in establishing and maintaining effective work and 
social relationships, which was not expounded upon.  In this 
regard, the Board notes that the veteran had only recently 
left active duty, and was soon to enter school.  

To the contrary, Dr. Gruendel reported that the veteran was 
oriented as to person, place, and time, was well-groomed and 
well-developed, and with euthymic mood and normal affect.  
Speech was goal-directed, responsive, and not pressured.  
Thought content was normal with no evidence of delusional or 
hallucinatory material.  Thought form was organized and 
judgment intact.  Insight was fair to good.  Suicidal 
ideation was denied.  Intelligence appeared above average, as 
was abstract reasoning ability.  Memory was determined to be 
excellent.  The veteran's fund of general information was 
determined to be average to slightly above average, as was 
his performance on social comprehension.  While the veteran 
reported that sleep was very difficult, and he reported that 
he did not like being around a lot of people, he also 
reported he was living with his close family, and also had 
some improvement in his symptoms over time.  As noted, Dr. G. 
assigned a GAF score of 54, indicating moderate symptoms.  

In sum, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the assigned 30 percent rating for the period beginning March 
6, 2005, and that a higher award for that period is not 
warranted.  

Turning to the period beginning August 3, 2006, the Board is 
at a loss as to the basis for award of the higher, 50 
percent, rating assigned.  Frankly, the Board finds that 
there is little, if any, discernable difference in the 
psychiatric evaluations rendered by Dr. Gruendel in June 
2005, and the VA examiner in August 2006, on which the RO 
based its increased award.  Both examiners assigned GAF 
scores in the 50s, suggesting the presence of moderate 
symptoms.  In fact, the more recent examination assigned a 
higher GAF score, suggesting improvement in the veteran's 
PTSD symptoms and their impact on the veteran's ability to 
function.  Nevertheless, the Board will assess whether a 
rating higher than the awarded 50 percent is warranted 
beginning August 3, 2006.  For the following reasons, the 
Board finds that a rating higher than 50 percent is not 
warranted from August 3, 2006.  

As noted, a 70 percent evaluation is warranted if the 
evidence establishes there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

Here, there is no evidence of deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, and no evidence of symptoms such as suicidal 
ideation, no obsessional rituals, and no speech that is 
illogical, obscure, or irrelevant.  There is no evidence of 
any panic or depression affecting the ability to function 
independently, appropriately, and effectively, and no 
evidence of impaired impulse control.  There is no evidence 
of spatial disorientation or neglect of personal appearance 
and hygiene.  The fact that the veteran is reportedly doing 
well in college, and has been able to maintain part-time work 
while in school indicates that he is able to adapt to 
stressful the circumstances of work and school.  His success 
in these areas, along with his engagement to his fiancée, 
indicate his ability to establish and maintain effective 
relationships.  

Thus, for the period beginning August 3, 2006, the Board 
finds that the veteran's PTSD disability picture does not 
rise to the level of a 70 percent rating.  

As previously discussed, the Board is unsure of the basis of 
the 50 percent rating, especially given that the medical 
evidence shows that the veteran's symptomatology had remained 
essentially unchanged since the initial effective date of 
March 6, 2005, and given that the most recently awarded 
higher GAF score indicates that there may actually have been 
improvement in his symptomatology.  To be very clear, then, 
the Board finds the criteria for a rating in excess of 30 
percent for PTSD effective from March 6, 2005, and for a 
rating in excess of 50 percent from August 3, 2006, have not 
been met.  

III.  Service Connection 

The veteran contends that he has a left shoulder disability, 
left and right knee disabilities, a sinus disability, a neck 
disability, and hearing loss, all of which he contends should 
be service connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2006).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

A.  Left Shoulder

The veteran's SMRs are silent as regards any complaint or 
treatment of the left shoulder.  Though he indicated on his 
original claim that he was claiming service connection for a 
left shoulder disability, he has not articulated the source 
or the nature of the claimed disability, nor did he mention 
any left shoulder complaint when examined in June 2005 or 
January 2007.  Here, this service connection claim must be 
denied because there is no medical evidence of a current 
disability, no medical evidence or credible lay evidence of 
an in-service left shoulder injury or disease, and no medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  

Where it is determined that the veteran was engaged in combat 
with the enemy, VA shall accept as sufficient proof of 
service connection the veteran's lay testimony regarding any 
disease or injury alleged to have been incurred in or 
aggravated by such service if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding that there is no official record of such 
incurrence or aggravation in service, absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).  Here, however, the veteran has not claimed that 
a left shoulder injury was incurred while engaged in combat, 
or even described what the averred injury is.  In light of 
the foregoing, the Board finds that the claim must be denied.  
There is no suggestion of in-service disease or injury, or 
current disability traceable to military service.  

B. Knees  

The veteran's SMRs are silent as regards any complaint or 
treatment of the knees.  Though he indicated on his original 
claim that he was claiming service connection for left and 
right knee disabilities, his claim did not describe the 
nature of the claimed disabilities.  Of record is a May 2005 
letter from Chad Vieth, M.D., stating that the veteran has 
bilateral knee discomfort that seems to be worse on the left.  
Dr. Vieth stated that the veteran appeared to have some 
chondromalacia-like symptoms that are a result of his posture 
during his active duty as a door gunner.  Dr. Vieth 
reiterated that it was his opinion that the veteran's 
bilateral knee discomfort, specifically of the left knee, is 
a result of his active duty.  

At his VA examination in June 2005, the veteran told his 
examiner that he had pain in the knees, with the left 
typically worse than the right.  He attributed his knee 
complaints to certain positions he was required to maintain 
as a door gunner, and reported that there were times when he 
had to walk stiff-legged because of the pain.  Examination of 
the knees revealed some very mild tenderness to deep 
palpation over the anterior aspects of the parapatellar area.  
Range of motion exercises revealed that the veteran was able 
to extend the left knee to only five degrees, and flex to 110 
degrees.  He could fully extend the right knee to zero 
degrees, and flex fully to 140 degrees. There was some mild 
increase in pain to both knees with repetitive range of 
motion exercises.  There was minimal crepitus with range of 
motion.  

The veteran was afforded another VA examination of his knees 
by an orthopedic surgeon in November 2005 to obtain a medical 
nexus opinion as to whether his knee complaints were related 
to his military service.  That examiner noted the findings of 
both Dr. Vieth and the June 2005 VA examiner, and addressed 
each.  As regards Dr. Vieth's note, the November 2005 VA 
examiner noted that, other than his statement that it 
appeared that the veteran had some chondromalacia symptoms, 
it was very brief and did not go into detail.  The November 
2005 VA examiner noted that, as an orthopedic surgeon, he 
deals with knees and other joints of the body on a daily 
basis.  He noted that chondromalacia is not a clinical 
diagnosis obtained from a clinical physical examination, but 
is instead a term commonly used to describe the arthroscopic 
appearance of cartilage seen while doing joint arthroscopy, 
and is graded based on the wear observed on the cartilaginous 
surface.  He noted that the medical literature supports this 
definition.  

This examiner noted that the veteran is a young man (age 24 
at the time of examination), was in the military for less 
than six years, had no medical evidence of any in-service 
knee injury, and that recent x-rays from August 2005 were 
completely normal.  In light of these findings, the examiner 
noted that it was less likely as not that the veteran's knees 
conditions were caused by or a result of his reported in-
service bilateral knee injuries.  

Here, there is medical evidence of a current disability, 
identified as some limited range of motion in the left knee, 
and an increase in pain bilaterally on repetitive motion.  
However, there is no evidence of any in-service incurrence or 
aggravation of an injury or disease.  While the veteran 
speculates that he has knee disabilities related to the odd 
positions he was required to assume as a door gunner, he did 
not cite any specific incident or incidents that could 
credibly be reported by a layperson.  Rather, his speculation 
constitutes a medical opinion as to causation, and there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  

Finally, there is no medical evidence of a nexus between the 
current disability and the in-service disease or injury.  As 
noted, the veteran's own opinion in this regard is not 
credible medical opinion.  Moreover, the Board notes that the 
medical opinion of the November 2005 VA orthopedic opinion is 
that it is less likely as not that the veteran's knee 
conditions were caused by or a result of his reported in-
service bilateral knee injuries.  The Board finds that this 
opinion, supported as it is by explanation, rationale, and 
reference to the medical literature, is more probative than 
Dr. Vieth's opinion, unsupported by a basis, explanation, or 
rationale other than that it appeared that the veteran had 
some chondromalacia symptoms that were attributable to his 
active duty as a door gunner.  

In light of the foregoing analysis, the Board finds that the 
veteran does not have knee disability that is related to his 
military service, and the claims are denied.  

C.  Sinus Disability

The veteran's SMRs are silent as regards any complaint or 
treatment of a sinus-related disability.  The veteran's 
original claim of service connection did not describe the 
nature or circumstances of his claimed sinus disability.  The 
report of the June 2005 VA examination found on examination 
that the veteran's nose, sinuses, mouth, and throat were all 
within normal limits.  The examiner specified that there were 
no abnormalities.  The January 2007 examiner also noted that 
there were no nose, sinus, or mouth/throat symptoms present.  
An October 2005 VA examining physician's opinion was that the 
veteran's headaches were at least as likely as not related to 
his service-connected right shoulder strain and mid-thoracic 
back strain, with no attribution to a sinus disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current sinus 
disability.  There are no current treatment records showing 
complaints of, or treatment for, any sinus disability, and 
the report of the June 2005 and January 2007 examinations 
explicitly noted that there were no abnormalities found.  
With no medical evidence of the claimed disability, the 
analysis ends, and service connection must be denied.  

D.  Neck Disability

The veteran's SMRs are silent as regards any complaint or 
treatment of a neck injury or disease.  The veteran's 
original claim of service connection did not describe the 
nature or circumstances of his claimed neck disability.  The 
June 2005 and January 2007 VA examinations reported nothing 
related to the neck.  As noted, the October 2005 VA examining 
physician determined that the veteran's headaches are at 
least as likely as not related to his service-connected right 
shoulder strain and mid-thoracic back strain.  Moreover, this 
examiner noted that it was well known in the medical 
literature that these types of muscle strain can easily 
cascade to the posterior cervical spine, causing tension and 
muscle contraction-type headaches, which can easily cause the 
discomfort the veteran reported.  

As noted, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
Here, there is no medical evidence of a current neck 
disability.  There are no current treatment records showing 
complaints of, or treatment for, any neck disability.  With 
no medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

E.  Hearing Loss

The veteran contends that he should be service connected for 
bilateral hearing loss.  The veteran's SMRs contain numerous 
audiological evaluations, all of which note that the veteran 
was routinely exposed to noise.  All of those in-service 
reports of audiological evaluation also show normal hearing 
as defined by the VA criteria described below.  Given that 
the veteran was an air crewman in helicopters, his exposure 
to acoustic trauma in service is conceded.  

The veteran submitted the report of a private audiological 
evaluation conducted by Craig Foss, Au.D., in July 2005.  Dr. 
Foss reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
10
5
5
10

Speech audiometry, as measured by the Maryland CNC, revealed 
speech recognition ability of 100 percent in both ears.  In a 
letter to the veteran providing the results of his 
evaluation, Dr. Foss noted that the results showed that the 
veteran has normal hearing acuity bilaterally.  

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, there is no medical evidence of a current hearing loss 
disability.  As noted, the results of his June 2005 
audiological evaluation showed that he has normal hearing as 
defined by VA regulations.  Moreover, his private audiologist 
specifically stated that the veteran has normal hearing 
acuity bilaterally.  With no medical evidence of the claimed 
disability, the analysis ends, and service connection must be 
denied.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits for any of these service connection claims.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  The veteran does not have a 
left shoulder disability, a left or right knee disability, a 
sinus disability, a neck disability, or hearing loss that is 
related to his military service.


ORDER

Entitlement to an increased evaluation for right shoulder 
strain, currently rated as 20 percent disabling, is denied.

Entitlement to an initial compensable evaluation for mid-
thoracic back strain is denied.  

Entitlement to an initial compensable evaluation for left 
shin splints is denied.  

Entitlement to an initial compensable evaluation for right 
shin splints is denied.  

Entitlement to an initial compensable evaluation for low back 
strain is denied.

Entitlement of a higher initial evaluation for post-traumatic 
stress disorder, rated as 30 percent disabling from March 6, 
2005, and as 50 percent disabling from August 3, 2006, is 
denied.  

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a sinus disability is 
denied.  

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


